Case: 14-13130   Date Filed: 07/24/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13130
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:14-cr-00005-RV-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LANE THOMAS REED,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 24, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-13130     Date Filed: 07/24/2015   Page: 2 of 2


      Spiro Kypreos, appointed counsel for Lane Thomas Reed, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Reed’s conviction and sentence are AFFIRMED.




                                          2